As filed with the Securities and Exchange Commission on September 13, 2011 Securities Act File No.333-75662 Investment Company Act File No.811-22584 United States Securities and Exchange Commission Washington, D.C.20549 FORM N-2 T Registration Statement under the Securities Act of 1933 T Pre-Effective Amendment No. 1 o Post-Effective Amendment No. and/or T Registration Statement under the Investment Company Act of 1940 T Amendment No. 1 GUGGENHEIM EQUAL WEIGHT ENHANCED EQUITY INCOME FUND (Exact Name of Registrant as Specified in Charter) 2455 Corporate West Drive Lisle, Illinois 60532 (Address of Principal Executive Offices) Registrant’s Telephone Number, Including Area Code: (630) 505-3700 Kevin M.Robinson Guggenheim Funds Investment Advisors, LLC 2455 Corporate West Drive Lisle, Illinois 60532 (Name and Address of Agent for Service) Copies to: Michael K. Hoffman, Esq. Skadden, Arps, Slate, Meagher & Flom LLP Four Times Square New York, New York 10036 Approximate date of proposed public offering: As soon as practicable after the effective date of this Registration Statement. If any securities being registered on this form will be offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, as amended, other than securities offered in connection with a dividend reinvestment plan, check the following box ....£ It is proposed that this filing will become effective (check appropriate box): £When declared effective pursuant to section 8(c). If appropriate, check the following box: £ This [post-effective] amendment designates a new effective date for a previously filed [post-effective amendment] [registration statement]. £ This form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act and the Securities Act registration statement number of the earlier effective registration statement for the same offering is . CALCULATION OF REGISTRATION FEE UNDER THE SECURITIES ACT OF 1933 Title of Securities Being Registered Amount Being Registered Proposed Maximum Offering Price Per Share(1) Proposed Maximum Aggregate Offering Price (1) Amount of Registration Fee Common Shares, $0.01 par value 50,000 Shares $116.10(2) (1)Estimated solely for the purpose of calculating the registration fee. (2)Previously paid. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to Section 8(a), may determine. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion Preliminary Prospectus dated September 13, 2011 PRELIMINARY PROSPECTUS Shares Guggenheim Equal Weight Enhanced Equity Income Fund Common Shares $20.00 per Share Investment Objective. Guggenheim Equal Weight Enhanced Equity Income Fund (the “Fund”) is a newly-organized, diversified, closed-end management investment company.The Fund’s investment objective is to provide a high level of risk-adjusted total return with an emphasis on current income. The Fund cannot ensure investors that it will achieve its investment objective. Investment Strategy and Policies. The Fund seeks to achieve its investment objective primarily through a two-part strategy.The Fund will invest, under normal circumstances, substantially all of its Managed Assets (as defined in this prospectus) in a portfolio of common stocks included in the S&P 500 Equal Weight™ index (the “Index”) in equal weight and/or other securities or financial instruments that are intended to correlate with or replicate exposure to the Index.In addition, the Fund will utilize a call option writing strategy to seek to generate current income and mitigate portfolio volatility.There can be no assurance that the Fund will achieve its investment objective or be able to structure its investments as anticipated. No Prior History.Because the Fund is newly organized, its common shares have no history of public trading.Common shares of closed-end funds frequently trade at a discount from their net asset value.The risk of loss due to this discount may be greater for initial investors expecting to sell their shares in a relatively short period after the completion of the public offering. Listing.The Fund’s common shares are expected to be listed on the New York Stock Exchange under the symbol “GEQ,” subject to notice of issuance. (continued on following page) Investing in the Fund’s common shares involves certain risks.See “Risks” beginningon pageof this prospectus. Certain of these risks are summarized in “Prospectus Summary—Special Risk Considerations” beginning on pageof this prospectus. Neither the Securities and Exchange Commission (“SEC”) nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Per Share Total(1) Public offering price $ $ Sales load(2) $ $ Estimated Offering Expenses(3) $ $ Proceeds, after expenses, to the Fund(3) $ $ (notes on following page) The underwriters expect to deliver the common shares to purchasers on or about, 2011. The date of this prospectus is, 2011. (notes from previous page) (1) The Fund has granted the underwriters an option to purchase up to an additionalcommon shares at the public offering price, less the sales load, within 45 days of the date of this prospectus solely to cover overallotments, if any.If such option is exercised in full, the public offering price, sales load, estimated offering expenses and proceeds, after expenses, to the Fund will be $, $, $and $, respectively.See “Underwriting.” (2) Guggenheim Funds Investment Advisors, LLC(the “Adviser”) (and not the Fund) has agreed to pay from its own assets additional compensation to.The Adviser also may pay certain qualifying underwriters a structuring fee, additional compensation or a sales incentive fee in connection with the offering.The Fund’s investment sub-advisers may reimburse the Adviser for a portion of any structuring fee, additional compensation or sales incentive fee paid by the Adviser.Also, as described in footnote (3) below and subject to the offering expense limitation described in footnote (3) below, up to% of the public offering price of the securities sold in this offering may be paid by the Fund to, an affiliate of the Adviser and the Sub-Advisers, as compensation for the distribution services it provides to the Fund.See “Underwriting.” (3) Offering expenses payable by the Fund will be deducted from the Proceeds to the Fund.Total offering expenses (other than sales load) are estimated to be $, which will be paid by the Fund.The Adviser has agreed to pay (i) all of the Fund’s organizational costs and (ii) offering costs of the Fund (other than sales load, but inclusive of the partial reimbursement of expenses of the underwriters) that exceed $0.04 per common share sold in the offering, including pursuant to the overallotment option.To the extent that aggregate offering expenses are less than $0.04 per common share, up to% of the public offering price of the securities sold in this offering, up to such expense limit, will be paid to, an affiliate of the Adviser and the Sub-Advisers, as compensation for the distribution services it provides to the Fund.See “Underwriting.” (continued from previous page) Adviser and Sub-Advisers. Guggenheim Funds Investment Advisors, LLC (the “Adviser”) serves as the Fund’s investment adviser and is responsible for the management of the Fund.Security Investors, LLC (“Security Investors” or the “Equity Portfolio Sub-Adviser”) serves as the Fund’s investment sub-adviser responsible for the management of the Fund’s portfolio of equity securities.Guggenheim Partners Asset Management, LLC (“GPAM” or the “Options Strategy Sub-Adviser” and, together with the Equity Portfolio
